         Case 1:18-cv-11940-RGS Document 50 Filed 11/07/18 Page 1 of 1



                          UNITED STATES DISTRICT COURT
                           DISTRICT OF MASSACHUSETTS

                     STANDING ORDER RE: ELECTRONIC FILING
                      IN CASES FILED BEFORE STEARNS, D.J.

                                       May 19, 2008

STEARNS, D.J.

       Litigants must comply with the District Court’s rules and procedures for Electronic

Case Filing. In addition, parties will submit paper courtesy copies of electronic documents

relating to Markman filings, discovery disputes, or dispositive motions, oppositions, replies

or sur-replies (including all affidavits and exhibits) that exceed twenty pages in length. The

courtesy copy shall be stamped “Courtesy Copy for the Court: DO NOT SCAN.”

        The term “dispositive motion” means a motion to dismiss, a motion for summary

judgment, a motion to suppress, a motion for preliminary relief, a motion for judgment as

a matter of law, and a motion in limine. The term “discovery motion” includes motions to

compel and motions for protective orders.

                                           SO ORDERED.

                                           s/ Richard G. Stearns

                                           ________________________________
                                           UNITED STATES DISTRICT JUDGE
